TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00601-CV


In re Charles Lee, Jr.





ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



M E M O R A N D U M   O P I N I O N


On September 7, 2010, relator Charles Lee, Jr. filed a pro se petition for writ of
mandamus complaining that the 277th District Court had failed to timely act on his motion for
forensic DNA testing.  See Tex. Code Crim. Proc. Ann. art. 64.01 (West Supp. 2010).  The Court
asked the State to respond to the petition.
On October 13, the State filed a response stating that the trial court denied Lee's
testing motion on October 11, 2010.  A copy of the order is attached to the reply.  Because Lee has
received the relief he sought, the petition for writ of mandamus is denied.


				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   October 29, 2010